                                                                                            CLOSED

                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY


                                                  :
  INNOVATIVE SPORTS                               :
  MANAGEMENT, INC., d/b/a/                        :       Civil Action No. 19-10208 (SRC)
  INTEGRATED SPORTS MEDIA,                        :
                                                  :
                      Plaintiff,                  :                    ORDER
                                                  :
         v.                                       :
                                                  :
  EDGARDO MEDINA, Individually, and as            :
  officer, director, shareholder, principal,      :
  manager and/or member of DELIZIOSO              :
  PIZZA GRILLE & RESTAURANT LLC,                  :
  d/b/a DELIZIOSO RESTAURANT et al.,              :
                                                  :
                     Defendants.                  :
                                                  :
                                                  :

CHESLER, District Judge

       This matter comes before the Court upon the filing by Plaintiff, Innovative Sports

Management, Inc., d/b/a Integrated Sports Media (“Plaintiff”), on a motion for default judgment.

Defendants, Edgardo Medina, individually, and as officer, director, shareholder, principal,

manager and/or member of Delizioso Pizza Grille & Restaurant LLC, d/b/a Delizioso Restaurant,

and Delizioso Pizza Grille & Restaurant LLC, d/b/a Delizioso Restaurant (collectively,

“Defendants”), did not file opposition. For the reasons that follow, the Court will grant

Plaintiff’s motion for default judgment.

       This matter having come before this Court on the motion for entry of default judgment,

pursuant to Federal Rule of Civil Procedure 55(b), by, Innovative Sports Management, Inc., d/b/a




                                                1
Integrated Sports Media; and the Court having considered Plaintiff’s submission; and for the

reasons stated in the accompanying Opinion, and good cause appearing;

        IT IS on this 22nd day of October, 2019

        ORDERED that Plaintiff’s motion for entry of default judgment (Docket Entry No. 10)

is GRANTED; and it is further

        ORDERED that, pursuant to 47 U.S.C. § 605(e)(3)(C)(i)(II), Plaintiff is awarded a

judgment against Defendants Edgardo Medina, individually, and as officer, director, shareholder,

principal, manager and/or member of Delizioso Pizza Grille & Restaurant LLC, d/b/a Delizioso

Restaurant, and Delizioso Pizza Grille & Restaurant LLC, d/b/a Delizioso Restaurant

(“Defendants”), jointly, in the amount of $3,250.00; and it is further

        ORDERED that, pursuant to 17 U.S.C. § 504(c)(1), Plaintiff is awarded a judgment

against Defendants, jointly, in the amount of $3,250.00; and it is further

        ORDERED that, pursuant to 47 U.S.C. § 605(e)(3)(B)(iii) and 17 U.S.C. § 505, Plaintiff

is awarded a judgment against Defendants, jointly, in the amount of $2,934.89, for attorneys’

fees and costs; and it is further

        ORDERED that this case be and hereby is CLOSED.



                                                          s/ Stanley R. Chesler
                                                       STANLEY R. CHESLER
                                                       United States District Judge




                                                  2
